
	

114 HR 1539 IH: Ability to Repay Verification Enabling Act
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1539
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2015
			Mr. Ellison (for himself and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit the Secretary of Labor from enforcing any requirement that consumer reporting agencies
			 that serve only as a secure conduit to data from State unemployment
			 compensation agencies obtain and maintain an individual’s informed consent
			 agreement when verifying income and employment with such agencies, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Ability to Repay Verification Enabling Act. 2.FindingsCongress finds the following:
 (1)Economic growth requires access to affordable credit which depends on consumers’ ability to understand the terms of any loans they make and the ability of lenders to have an understanding of the consumers’ ability and willingness to repay loans.
 (2)New laws enacted by Congress require lenders to ascertain borrowers’ willingness and ability to repay prior to making a loan.
 (3)Lenders and consumers receive benefits such as quicker approval, lower interest rates, protection of privacy, and stronger anti-fraud protections from automatic underwriting utilizing existing databases.
 (4)Eleven States (Alabama, California, Florida, Georgia, Indiana, Louisiana, Missouri, New York, Ohio, Oregon, and Virginia) passed enabling legislation or rules enabling consumers who request that third parties using consumer report information for purposes of eligibility determination have efficient access to this information from the State’s unemployment insurance database.
 (5)Fair Credit Reporting Act requirements already require third parties using consumer report information for purposes of eligibility determination to obtain and maintain consent agreements.
 3.Prohibition on requirement for onward transfer of consent agreementsNotwithstanding any other provision of law, the Secretary of Labor may not— (1)take any action to implement or enforce the requirement described in the Unemployment Insurance Program Letter No. 19–12, dated May 23, 2012, that a third-party consumer reporting agency that serves only as a secure conduit to data from State unemployment compensation agencies and that is not an agent of an individual obtain and maintain an informed consent agreement from such individual if the third-party consumer reporting agency seeks to obtain confidential unemployment compensation information with respect to such individual from a State; or
 (2)issue, implement, administer, or enforce any rule or other guidance that is the same as, or similar in effect to, the requirement described in paragraph (1).
			
